Fourth Court of Appeals
                                San Antonio, Texas

                                      JUDGMENT
                                   No. 04-17-00717-CR

                                Wayne Edward WEIRICH,
                                       Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

               From the 216th Judicial District Court, Gillespie County, Texas
                                   Trial Court No. 6261
                      Honorable N. Keith Williams, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED September 5, 2018.


                                              _____________________________
                                              Sandee Bryan Marion, Chief Justice